Per Curiam.

While the record might well justify a final order for the tenant, the Trial Justice evinced throughout such hostility towards the landlord’s position that the landlord was *56not accorded a fair trial to which he is entitled by law. The result may not stand and the interests of justice require a new trial.
The final order should be reversed and a new trial ordered, with $30 costs to appellant to abide the event.
Steuer, J. P., Hoestadter and Tilzer, JJ., concur.
Final order reversed, etc.